IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ELIJAH JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3184

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed September 9, 2014.

An appeal from an order of the Circuit Court for Leon County.
John C. Cooper, Judge.

Elijah Jones, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, RAY, and OSTERHAUS, JJ., CONCUR.